JUDGE PRYOR
delivered the opinion of the court.
There is a plain distinction between cases where a court is without jurisdiction and cases where the jurisdiction exists and the proceedings are erroneous or irregular. In this case the Daveiss Equity Court had undoubted jurisdiction to cancel a fraudulent assignment and also to *421appoint a receiver, and because the facts alleged fail to state a cause of action, or if a cause of action is stated, file testimony fails to support it, affords no ground for granting the writ of prohibition; if so, the writ would go in every case where the pleading upon which the recovery sought is based is bad on demurrer, or where the court has rendered an erroneous judgment. "Whether the court erred is a question we have not considered.
The application for the writ is denied.